Opinion by
Cline, J.
In accordance with stipulation that certain items of the merchandise are similar in all material respects to the cheese the subject of S. A. Haram v. United States (17 Cust. Ct. 37, C. D. 1016), the claim at 5 cents per pound, but not less than 20 percent, ad valorem, under paragraph 710, as modified by the trade agreement with Finland (T. D. 48554), was sustained. It was further stipulated that certain items of the merchandise are the same as the cheese involved in Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), Abstract 42146, and Abstract 48269. As to this merchandise it was held that an allowance of 2)4 percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight of the inedible coverings on the outside of the cheese.